DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner note: Office action mailed on 09/17/2021 has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170011210 A1 (Cheong), in view of US 20130278414 A1 (Sprigg) and in further view of US 20110059769 A1 (Brunolli).
Regarding Claim 2, Cheong teaches:
A wearable device comprising: at least one sensor configured to generate data associated with the wearable device; and at least one processor configured to: receive first data generated by the at least one sensor; determine, based at least on the first data and a decision model, whether to output a first notification associated with a first an electronic device that comprises many sensors detect user environments, motion, biometric data, position and among others; the device also has communication link(s) that can communication with other electronic devices; the device has numinous applications, e.g. Fig. 58 and [0524]-[0534], sensors detect preset condition conditions (i.e. a parameter in a decision model); if the condition is met, a set of actions are performed by the device and measurement goes to the 2nd preset threshold, the device either obtain additional info in case of negative or vary period of measurement in case of positive test; a service is further determined and provided to user, which includes exercise coaching, info recommendation, and display to the user at least a portion of the user association information and/or at least a portion of the bio information together or separately from the provision of the determined service; Figs. 96-97. 169, the device identifies wearing state and provide UI per wearing state; user clicks interface icon to set up device state; Figs. 143-145, an example of running monitoring and feedback to user for user action, speed up, slow down or keep the pace, and the device continues monitoring and providing visual and/or haptic feedbacks; Figs. 152-156, the device interacts with other electronic devices e.g. cellphone; Figs. 191-195, user actions in response to display).
Cheong does not teach explicitly on updating model and threshold parameter. However, Sprigg teaches (Sprigg: Figs. 3-6, a bio model and detection threshold is updated based on detected user conditions).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Cheong with updating model and threshold parameter as further taught by Sprigg. The advantage of doing so is to a mechanism to monitor user bio conditions over a period to enable illness detection in early stage (Sprigg: Abstract).
Cheong as modified does not illustrate explicitly on user interaction upon event notifications. However, Brunolli teaches (Brunolli: Figs. 4-5, interactions among wearable device and cellphone upon notifications).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Cheong as modified with user interaction upon event notifications as further taught by Brunolli. The advantage of doing so is to a mechanism to operate cell device when it is not accessible (Brunolli: Background).
Regarding Claim 3, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the decision model includes at least one parameter used to determine whether to output the first notification (Cheong: fig. 58, preset condition or threshold
Regarding Claim 4, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the first notification includes at least one of a visual notification, an audio notification, or a tactile notification (Cheong: Figs. 143-145).
Regarding Claim 5, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the user feedback comprises the positive interaction, and wherein the at least one processor is further configured to cause, subsequent to receiving the user feedback, the wearable device to output notifications associated with the first application in response to receiving another instance of the first data (Cheong: Figs. 143-145, an example of running monitoring and feedback to user for user action, speed up, slow down or keep the pace, and the device continues monitoring and providing visual and/or haptic feedbacks).
Regarding Claim 6, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the user feedback comprises the negative interaction, and wherein the at least one processor is further configured to cause, subsequent to receiving the user feedback, the wearable device not to output notifications in response to receiving another instance of the first data (Cheong: [0423]-[0426], the device may get notification from other device, e.g. calls or SMS, which user may enter negative feedback to terminal call or not display message
Regarding Claim 7, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the at least one processor is further configured to wirelessly transmit an activation signal to a device paired with the wearable device, wherein a second application associated with the device and corresponding to the first application is activated on the device (Cheong: Figs. 152-156, the device interacts with other electronic devices e.g. cellphone).
Regarding Claim 8, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the at least one processor is further configured to determine that notifications associated with the first application are to be outputted based at least on a signal from a device paired with the wearable device, the signal comprising second data generated by the device, the at least one processor further configured to determine that a second notification associated with the first application is to be outputted based at least on the first data, the second data, and the decision model associated with the first application (Cheong: Figs: 152-156, 165, detecting wearable state, pair, and receive calls/SMS notifications, and subsequently user response).
Regarding Claim 9, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the at least one processor is further configured to determine that notifications associated with the first application are to be outputted further based at least on a signal from a device paired with the wearable paring based on bio signal and info).
Regarding Claim 10, Cheong as modified teaches all elements of Claims 2/3. Cheong as modified further teaches:
The wearable device of claim 3, wherein the at least one processor is further configured to: compare the first data with the at least one parameter associated with the first application; compare the first data with at least one parameter associated with a second application associated with the wearable device; determine that the first data is more relevant to the at least one parameter associated with the first application than to the at least one parameter associated with the second application; and determine that notifications associated with the first application is to be displayed based at least on the determination that the first data is more relevant to the at least one parameter associated with the first application (Cheong: Figs. 51-52, the device has multiple sensors or applications, and each sensor measures and monitors different data; once a parameter is set or selected, the collected data is checked per corresponding parameter for output, e.g. gyro sensor data vs. bio sensors such as ECG) .
Regarding Claim 11, Cheong as modified teaches all elements of Claims 2/3. Cheong as modified further teaches:
The wearable device of claim 3, wherein the at least one processor is configured to update the at least one parameter associated with the first application based at least on prior activations of the first application that were initiated based at least on a a bio model and detection threshold is updated based on detected user conditions).
Regarding Claim 12, Cheong as modified teaches all elements of Claims 2/3. Cheong as modified further teaches:
The wearable device of claim 2, wherein the at least one sensor comprises one or more of a global positioning system (GPS) sensor, a gyroscope, an accelerometer, a magnetometer, a microphone, a proximity sensor, an illumination sensor, an altimeter, a gravity sensor, a temperature sensor, a pressure sensor, a humidity sensor, or an orientation sensor (Cheong: Figs. 51-52).
Regarding Claim 13, Cheong as modified teaches all elements of Claims 2/3. Cheong as modified further teaches:
The wearable device of claim 3, wherein the first data is indicative of a rate of movement, and the at least one parameter includes a threshold rate of movement, the at least one processor further configured to generate the notification associated with the first application based at least on the rate of movement exceeding the threshold rate of movement (Cheong: Fig. 52 and [0651]-[0653], the device has various sensors to detect movement and movement rate, e.g. gyro sensor, acceleration sensor, GPS, and etc.)
Regarding Claim 14, Cheong as modified teaches all elements of Claims 2/3. Cheong as modified further teaches:
recording running time, where set alert/notification on a preset time is known practice).
Regarding Claim 15, Cheong teaches:
A method of operating a wearable device, the method comprising: receiving first sensor data generated by at least one sensor of the wearable device; determining that the first sensor data satisfies at least one threshold for automatically activating a first application on the wearable device; automatically activating the first application in response to the determination that the sensor data satisfies the at least one threshold; receiving user feedback in response to the activation of the first application; determining, based at least on one of additional sensor data or the user feedback, that the second activation of the first application was not appropriate; and updating the at least one threshold for automatically activating the first application, the updated at least one threshold to be used in making one or more subsequent determinations of whether to activate the first application (Claim 1 taught all elements of Claim 15 except updating notification threshold. However, Cheong further teaches in Fig. 140-141 and [1506]-[1510], once device detects pressure of touch sensor of a user, the device may transfer/update the strength info of the user pressure for subsequent detection, and the info may also transfer to another network-connected devices
Regarding Claim 16, Cheong as modified teaches all elements of Claim 15. Cheong as modified further teaches:
The method of claim 15, wherein the additional sensor data generated by the at least one sensor of the wearable device indicates a lack of user input associated with the first application subsequent to the activation of the first application (Cheong: [0423]-[0426], the device may get notification from other device, e.g. calls or SMS, which user may enter negative feedback to terminal call or not display message).
Regarding Claim 17, Cheong as modified teaches all elements of Claim 15. Cheong as modified further teaches:
The method of claim 15, further comprising wirelessly transmitting an activation signal to a smartphone paired with the wearable device such that a second application associated with the smartphone and corresponding to the first application is activated on the smartphone (Cheong: [0423]-[0426], the device may get notification from other device, e.g. calls or SMS, which user may enter negative feedback to terminal call or not display message).
Regarding Claim 18, Cheong as modified teaches all elements of Claim 15. Cheong as modified further teaches:
The method of claim 15, further comprising comparing the second additional sensor data with the at least one threshold in response to a signal from a smartphone paired with the wearable device (Cheong: Fig. 140-141 and [1506]-[1510], once device detects pressure of touch sensor of a user, the device may transfer/update the strength info of the user pressure for subsequent detection, and the info may also transfer to another network-connected devices
Regarding Claim 19, Cheong as modified teaches all elements of Claim 15. Cheong as modified further teaches:
The method of claim 15, further comprising outputting, upon performing [[the]] a second activation, at least one of a visual alert, an auditory alert, or a haptic alert (Cheong: Figs. 143-145).
Regarding Claim 20, all claim limitations are taught by Claims 1 and 15 except inter-device communication activities between wearable device and cellphone device. However, Brunolli teaches in Figs. 4-5 activities between a wearable device and cellphone in calls and SMS. Therefore, Claim 20 is also rejected by Cheong as modified by Sprigg and Brunolli.
Regarding Claim 21, Cheong as modified teaches all elements of Claim 20. Cheong as modified further teaches:
The system of claim 20, wherein the wearable device is a smartwatch and the device is a smartphone (Brunolli: Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649